RESPONSE TO AMENDMENT

Claims 8-11 are pending in the application.  Claims 1-7 have been cancelled.
Amendments to the claims, filed November 23, 2020, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §103 rejection of claims 8-11 over Ausen (U.S. Pat. Pub. 2003/0124291) in view of Kato (U.S. Pat. Pub. 2008/0193695) and Yanai (U.S. Pat. Pub. 2005/0202213), made of record in the office action mailed October 26, 2020, Page 3, Paragraph 6 has been withdrawn due to Applicant’s amendment in the response filed November 23, 2020.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 8-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

	Claims 10 and 11 are rejected based on their dependency on claim 8 or 9.

Claim Rejections - 35 USC § 103
Claim 8-11 is rejected under 35 U.S.C. 103 as being unpatentable over Calhoun (U.S. 5,589,246) in view of Kato (U.S. Pat. Pub. 2008/0193695) and Yanai (U.S. Pat. Pub. 2005/0202213).
Regarding claims 8-11, Calhoun discloses a heat activatable adhesive articles that can permit air to pass through (col. 11, lines 51-55) to prevent air entrapment or wrinkles (col. 1, lines 13-14).  Calhoun teaches an article (Abstract) comprising a polymeric carrier film (Col. 8, lines 23-25) and an exposed adhesive composition surface thereon (Col. 4, lines 7-10) with an immovable particulate deposition on part of the said exposed adhesive composition surface (Col. 4, lines 10-11).  Calhoun additionally teaches the adhesive composition is comprised from the group including rubber, synthetic rubber, solvent rubber, silicone, or acrylic (Col. 10, lines 21-25).  Calhoun further teaches a layer of adhesive can be added on the exposed surface of the particulate in order to render the article repositionable (Col. 10, lines 52-54).  Thus, the particulate deposition would create better removability of adhesion from architectural glass.  Furthermore, the carrier film comprises a plurality of spaced-apart projections that have a small hole, e.g. perforated, in the top to allow air bleed, e.g. gas channels (col. 6, lines 45-50 and 55-60).

Kato disclose a pressure-sensitive adhesive sheet to which air entrapment and blistering can be prevented or eliminated (Paragraph [0001]).  Kato teaches that the base material, e.g. carrier layer, is not particulate limited so long as it is a material has gas-passing channels, such as, perforated polymer films and open cell polymer foams (Paragraphs [0085], [0087] and [0089]).  Therefore, because perforated polymer films and open cell polymer foams were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute an open cell polymer foam for a perforated polymer film.
Calhoun in view of Kato fails to teach the plastic foam laminate is designed to reduce the heat transfer through architectural glass about 90% or greater.
Yanai teaches that plastic foams reduce heat transfer by means of the low thermal conductivity properties of their bulk and that the thermal resistance is proportional to the thickness of the material (Paragraph [0002]).
Therefore, the exact reduction of the heat transfer through architectural glass is deemed to be a result effective variable with regard to the thickness of the plastic foam laminate.  It would require routine experimentation to determine the optimum value of a result effective variable, such as 90% or greater, in the absence of a showing of criticality in the claimed range.  MPEP 2144.05 II B.  One of ordinary skill in the art would have been motivated by Yanai to vary the thickness of the plastic foam laminate of Calhoun in view of Kato in order to achieve the desired reduction in heat transfer.  
	
ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed November 30, 2020 regarding the rejections of record have been considered but are moot due to the new grounds of rejection.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        



/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
July 9, 2021